WENTWORTH, Judge,
dissenting in part.
I would affirm in all respects because I find no patent evidentiary deficiency for the deputy’s evaluation of medical and lay testimony as to claimant’s physical capacities during the period in question. The physician’s opinion as to light work capacity, even assuming clear communication to claimant, did not usurp the deputy’s obligation to decide the temporary physical disability issue based on all the evidence before him, including the doctor’s concurrent instruction that “if he was having enough symptoms, of course he was told he should lay down.”